COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00079-CV


Larry Joe Morgan                           §    From the 342nd District Court

                                           §    of Tarrant County (342-285895-16)
v.
                                           §    May 24, 2018

Benson Varghese                            §    Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court order is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr